Lacombe J.,
(orally.) This is the reductio ad absurdum of the doctrine of prospective protests. To say that, because on some day in one year the collector is notified that the firm of Lachaise, Fauche & Co. object to paying tho duties assessed on a certain class of goods for specified reasons, that officer is chargeable with notice that when, on another day, two years later, the firm of Sorchan, Allien & Diggelmann enter similar goods, they are objecting on the same grounds, and mean to lake their claims into court, is preposterous. The collector is under no obligations to advise himself as to who composed the various firms lie deals with. As indicated in Fauche v. Schell, ante, 336, this doctrine of prospective protests is a judicial graft upon the statute of February 26, 1845, (5 U. S. Si. at Large, 727,) and it will be followed here only so far as the settled course of adjudication in this circuit has carried it. The present case as to these 14 entries lies outside of those limits, and I shall therefore, as to them, direct the jury to find for the defendant.